DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/30/19 and 4/30/21 have been considered by the examiner.
Claim Objections
 	Claims 17-18 are objected to because of the following informalities:  in claim 17, line 2, “a second dataset” is recited. However, independent claim 16, line 5 has already recited ‘a second dataset associated with one or more operations of the load device’. Since a magnetic core is not an operation of the load device, claim 17, line 2, should recite ‘a third dataset’ and line 4 should recite ‘the third dataset’. 
 	Claim 18, line 2, recites ‘a second dataset’, which has already been recited in claim 16, line 5, and should be ‘the second dataset’.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7, 9-10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 2016/0134210) in view of Moreira (US 2011/0149446).
 	With respect to claim 1, Bock discloses a system, comprising: a switch device (Fig. 1 16), comprising: an armature (Fig. 8 118) configured to move between a first position (Fig. 14 closed position) that electrically couples a first contact (Fig. 14 98) to a second contact (Fig. 14 96) and a second position (Fig. 12 open position) that electrically uncouples the first contact from the second contact; a coil (Fig. 8 112) is configured to receive a voltage (Fig. 25 voltage from 246 through 232) configured to magnetize the coil, thereby causing the armature to move from the first position to the second position; and determine a switching profile (Fig. 28 264) to control moving the armature between the first position and the second position based on the harmonic data, wherein the switching profile comprises a firing angle (Fig. 27 angle of 252 at t3) for moving the armature with respect to an electrical waveform (Fig. 27 252); and control (Fig. 25 voltage from 232 to 218 controlled by PWM) the voltage provided to the coil based on the switching profile. Bock does not disclose determining harmonic data. 
 	Moreira discloses a control system (Fig. 1A 1) configured to: receive a first dataset (Fig. 1A IT,IS,IR) associated with a current received at a load device (Fig. 1A M) coupled to the switch device (Fig. 1A K); determine harmonic data (Fig. 9 CALCULATE DHT_U) based on the current; and control (Fig. 1A 4) the voltage provided to the coil (Fig. 1A K) based on (paragraph 62, turns off if determines a fault) the switching profile (paragraph 62, system turns of the motor; Fig. 9 SHOW FAILURE). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to 
 	With respect to claim 2, Bock in view of Moreira make obvious the system of claim 1, wherein the switch device comprises: a second armature (one per phase, see Bock Fig. 75 1016 or Moreira Fig. 1A V) configured to move between a third position that electrically couples a third contact to a fourth contact and a fourth position that electrically uncouples the third contact from the fourth contact; and a third armature (since one per phase, see Bock Fig. 75 1018 or Moreira Fig. 1A W) configured to move between a fifth position that electrically couples a fifth contact to a sixth contact and a sixth position that electrically uncouples the fifth contact from the sixth contact, wherein the switching profile is configured to cause the second armature and the third armature to move before the armature.  	With respect to claim 3, Bock in view of Moreira make obvious the system of claim 1, wherein the first dataset is received from a current sensor (Fig. 1A SC1-SC3).  	With respect to claim 4, Bock in view of Moreira make obvious the system of nd phase), and a third armature (118 for 3rd phase); and control a current (Fig. 24 Icoil) provided to a coil (Fig. 8 112) of the switch device based on the switching profile, wherein the coil is configured to cause the first armature to move. Bock does not disclose determining harmonic data. 	Moreira discloses a processor (Fig. 1a 2) configured to: receive a first dataset (Fig. 1a IT,IS,IR) associated with a current received at a load device (Fig. 1a M) coupled to a switch device (Fig. 1a K); and determine harmonics data (Fig. 9 DHT_U) associated with the current; and determine a switching profile [turn off the motor] based on the harmonics data (paragraph 62). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a processor configured to: receive a first dataset associated with a current received at a load device coupled to a switch device; determine harmonics data associated with the current; and determine the switching profile based on the harmonics data, in order to protect the load when high harmonics are detected.

 	With respect to claims 12-14, Bock in view of Moreira the processor as set forth above. See claims 9, 2 and 3, respectively, for additional details. 	With respect to claims 16 and 18-20, Bock discloses a method as set forth above. See claims 1-2, 9, 3 and 7 for additional details.  
s 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 2016/0134210) in view of Moreira (US 2011/0149446) and further in view of Walters (US 2015/0158396).
 	With respect to claim 5, Bock in view of Moreira make obvious the system of claim 1 as set forth above, but remains silent as to when to receive the first data. It was known to receive data at power up.
 	Walters teaches a system where harmonics are detected and compensated each time the load device is power cycled [paragraph 107]. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the control system is configured to receive the first dataset by cycling power to the load device and receiving the first dataset from a sensor, in order to limit the harmonics at power up.
 	With respect to claim 15, Bock in view of Moreira and Walters make obvious the processor as set forth above. See claim 5 for additional details.
Allowable Subject Matter
 	Claims 6, 8, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the 
 	With respect to claim 8, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the control system is configured to: receive a second dataset indicative of a magnetic core being part of the load device; and adjust the switching profile based on the second dataset. 
 	With respect to claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the processor is configured to: receive a second dataset indicative of a magnetic core being part of the load device; and adjust the switching profile based on the second dataset. 
 	With respect to claim 17, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily
receiving, via the processor, a third dataset indicative of a magnetic core being part of the load device; and adjusting, via the processor, the switching profile based on the third dataset. 
  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. O’Regan (US 6,292,340) discloses harmonic fault detection. .
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.